Title: To George Washington from Henry Laurens, 16 March 1779
From: Laurens, Henry
To: Washington, George


Sir.
Philadelphia 16th March 1779.
I had the honor of addressing Your Excellency under the 2d Inst. this is chiefly intended to convey extracts of Letters which I received last night from Charles Town, these shew our affairs in the southern department in a more favorable light, than we had view’d them in, some few days ago—nevertheless the Country is greatly distressed & will be more so, unless further reinforcements are sent to its relief. had we Arms for 3000. such black Men as I could select in Carolina I should have no doubt of success in driving the British out of Georgia & subduing East Florida before the end of July.
The packet which Your Excellency sent to go by Capt. McQueen rests in my hands, probably it will pass through Camp under the protection of Mr Gerard who intends a journey through New Jersey in a few days, & tis equally probable Your Excellency will continue it under the same care. where Mr Gerard is going to, is a subject not to be talk’d of at present, & yet ’tis two to one Sir, that you have heard it.
Capt. McQueen is determined to return to Charles Town. he agrees with me in opinion, that the Packet will be in a fairer way for safety & dispatch in the Minister’s hand than in his.
I beg my respectful Compliments to Mrs Washington & that Your Excellency will believe that I continue with the highest respect & most sincere attachment Sir. Your obliged & obedt servt
Henry Laurens.

